           Case 2:19-mc-00035-TLN-EFB Document 24 Filed 08/02/21 Page 1 of 4



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:19-MC-00035-TLN-EFB
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13          v.                                        FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $100,222.37 SEIZED                 ALLEGING FORFEITURE
     FROM WELLS FARGO BANK
15   ACCOUNT NUMBER 9475278587,
16   APPROXIMATELY $8,575.00 IN
     U.S. CURRENCY,
17
                   Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Y. Nhu

20 Le, by and through their respective counsel, and potential claimant Ben V. Phan, appearing in propria

21 persona (“claimants”), as follows:

22          1.     On or about November 19, 2018, claimants Ben V. Phan and Y. Nhu Le filed a claim in

23 the administrative forfeiture proceeding with the U.S. Secret Service (“USSS”) with respect to

24 Approximately $100,222.37 Seized From Wells Fargo Bank account number 9475278587 and

25 Approximately $8,575.00 in U.S. Currency (hereafter “defendant funds”), which were seized on August

26 24 and 27, 2018.

27          2.     The USSS has sent the written notice of intent to forfeit required by 18 U.S.C. §

28 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
                                                       1
                                                                              Stipulation and Order to Extend Time
           Case 2:19-mc-00035-TLN-EFB Document 24 Filed 08/02/21 Page 2 of 4



 1 defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimants, has filed a

 2 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 3          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 5 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 6 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 7 That deadline was February 15, 2019.

 8          4.      By Stipulation and Order filed February 26, 2019, the parties stipulated to extend to May

 9 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

11          5.      By Stipulation and Order filed May 16, 2019, the parties stipulated to extend to August

12 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

14          6.      By Stipulation and Order filed August 13, 2019, the parties stipulated to extend to

15 September 13, 2019, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

17 forfeiture.

18          7.      By Stipulation and Order filed September 18, 2019, the parties stipulated to extend to

19 December 12, 2019, the time in which the United States is required to file a civil complaint for forfeiture

20 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

21 forfeiture.

22          8.      By Stipulation and Order filed December 13, 2019, the parties stipulated to extend to

23 February 10, 2020, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

25 forfeiture.

26          9.      By Stipulation and Order filed February 3, 2020, the parties stipulated to extend to May

27 11, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

28 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.
                                                       2
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00035-TLN-EFB Document 24 Filed 08/02/21 Page 3 of 4



 1          10.     By Stipulation and Order filed May 6, 2020, the parties stipulated to extend to August 7,

 2 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

 3 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 4          11.     By Stipulation and Order filed August 4, 2020, the parties stipulated to extend to

 5 November 5, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

 7 forfeiture.

 8          12.     By Stipulation and Order filed November 3, 2020, the parties stipulated to extend to

 9 February 3, 2021, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

11 forfeiture.

12          13.     By Stipulation and Order filed January 29, 2021, the parties stipulated to extend to May 4,

13 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

15          14.     By Stipulation and Order filed May 3, 2021, the parties stipulated to extend to August 2,

16 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

17 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

18          15.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

19 to November 1, 2021, the time in which the United States is required to file a civil complaint for

20 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

21 subject to forfeiture.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          3
                                                                                Stipulation and Order to Extend Time
           Case 2:19-mc-00035-TLN-EFB Document 24 Filed 08/02/21 Page 4 of 4



 1          16.    Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 3 alleging that the defendant funds are subject to forfeiture shall be extended to November 1, 2021.

 4 Dated: 7/30/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 7/30/2021                                      /s/ Ben V. Phan
                                                         BEN V. PHAN
 9                                                       Potential claimant
                                                         Appearing in propria persona
10                                                       (Authorized by email)
11 Dated: 7/30/2021                                      /s/ Douglas Beevers
                                                         DOUGLAS BEEVERS
12                                                       Attorney for potential claimant Y. Nhu Le
                                                         (Authorized by email)
13

14          IT IS SO ORDERED.

15 Dated: August 2, 2021

16

17                                                       Troy L. Nunley
                                                         United States District Judge
18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                               Stipulation and Order to Extend Time
